Exhibit 99.2 MEDIGUS LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF SEPTEMBER 30, 2015 MEDIGUS LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF SEPTEMBER 30, 2015 TABLE OF CONTENTS Page Condensed Consolidated Financial Statements – in New Israel Shekel (NIS) Condensed Consolidated Statement of Financial Position F-2 Condensed Consolidated Statements of Loss and Other Comprehensive Loss F-4 Condensed Consolidated Statements of Changes in Equity F-5 Condensed Consolidated Statements of Cash Flows F-11 Notes to the Condensed Consolidated Financial Statements F-13 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD September 30, December 31, September 30 (unaudited) (audited) Note 2(c) NIS in thousands USD in thousands Assets CURRENT ASSETS: Cash and cash equivalents Financial assets at fair value through profit or loss Other receivables: Trade receivables Other Inventory NON-CURRENT ASSETS: Inventory Property and equipment, net Intangible assets, net 43 TOTAL ASSETS F - 2 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD September 30, December 31, September 30 (unaudited) (audited) Note 2(c) NIS in thousands USD in thousands Liabilities and equity CURRENT LIABILITIES - Accounts payable: Trade payables Other NON-CURRENT LIABILITIES: Warrants at fair value 98 Retirement benefit obligation, net 97 TOTAL LIABILITIES EQUITY - EQUITY ATTRIBUTED TO THE OWNERS OF THE COMPANY: Ordinary share capital Share premium Other capital reserves Warrants Accumulated deficit ) ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The accompanying notes are an integral part of these condensed consolidated financial statements. F - 3 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENTS OF LOSS AND OTHER COMPREHENSIVE LOSS (UNAUDITED) Convenience translation into USD Nine months ended Three months ended Year ended Nine months ended Three months ended September 30 September 30 December31 September 30 (Unaudited) (Unaudited) (Audited) Note 2(c) NIS in thousands USD in thousands Revenues Cost of revenues Gross profit 93 Research and development expenses Selling and marketing expenses General and administrative expenses Other income, net 10 22 3 Operating loss ) Profit from changes in fair value ofwarrants issued to investors 42 11 Financial income in respect of deposits and exchange differences 55 Financial expenses in respect of bank commissions ) (9 ) Financial income, net 29 Loss before taxes on income ) Taxes on income ) Loss for the period ) Other comprehensive income (loss): Amounts which will not be reclassified to profit or loss - re-measurement of net liabilities for employee benefits ) Amounts which may be subsequentlyreclassified to profit or loss - Currency translation differences 3 7 13 7 14 1 3 Other comprehensive income (loss) for the period, net of tax 3 7 13 7 ) 1 3 Total comprehensive loss for the period ) Basic and diluted loss per share attributed to the owners of the company (see note 1b) (1
